                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
             -vs-                            )         Case No. CR-19-00147-PRW
                                             )
CASEY DEAN COPE,                             )
                                             )
                    Defendant.               )


                    PRELIMINARY ORDER OF FORFEITURE

      The Court has reviewed the United States’ Motion for a Preliminary Order of

Forfeiture (Dkt. 26). The Court finds:

      As a result of Defendant’s guilty plea to the One-Count Superseding Information

(Dkt. 17) filed July 29, 2019, for which the United States sought forfeiture, Defendant

Casey Dean Cope shall forfeit to the United States any and all firearms and ammunition

involved in the commission of the offense, including but not limited to the following:

             1)     Hi-Point 9mm handgun with an obliterated serial number;

             2)     Glenfield, model 75, semi-automatic .22 caliber rifle, bearing serial
                    number 70225891;

             3)     A Harrington and Richardson, 12-gauge single shot shotgun, bearing
                    serial number AU514178;

             4)     A Mossberg, 100 ATR, .270 caliber bolt action rifle, bearing serial
                    number BA021972; and

             5)     Any and all magazines and ammunition not otherwise specified.
                                          1
       The Court has determined, based on Defendant’s plea, that the above specific

property (hereinafter the “Subject Property”) is subject to forfeiture pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c), and that the United States has established the requisite

nexus between such property and the offense.

       Upon entry of this Order, the United States is authorized to seize the listed property

in accordance with Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure.

       Pursuant to 28 U.S.C. § 2461(c), the United States is authorized upon entry of this

Order to commence any applicable proceeding to comply with 21 U.S.C. § 853(n),

governing third-party rights, including giving notice of this Order.

       The United States shall publish on the United States’ official Internet website,

www.forfeiture.gov, in accordance with Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, a copy of this order and notice

of the United States’ intent to dispose of the property in such a manner as the Attorney

General may direct. The United States may also, to the extent practicable, provide written

notice to any person known to have an alleged interest in the Subject Property, pursuant to

21 U.S.C. § 853(n)(1).

       Within thirty (30) days of the final publication of notice or receipt of notice,

whichever is earlier, any person (other than the above-named Defendant) asserting a legal

interest in the Subject Property may petition the Court for a hearing without a jury to




                                             2
adjudicate the validity of his/her alleged interest in the Subject Property, and for an

amendment of the order of forfeiture, pursuant to 21 U.S.C. § 853(n)(2)–(6).

       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture shall become final as to Defendant at sentencing—or

before sentencing if the Defendant consents—and the Court must include the forfeiture

when orally announcing the sentence or must otherwise ensure that Defendant knows of

the forfeiture at sentencing. The Court must also include the forfeiture order, directly or

by reference, in the judgment.       If no third-party files a timely claim, this Order shall

become the Final Order of Forfeiture, as provided by Rule 32.2(c)(2) of the Federal Rules

of Criminal Procedure.

       Pursuant to 21 U.S.C. § 853(n)(3), any petition filed by a third-party asserting an

interest in the Subject Property (a) shall be signed by the petitioner under penalty of perjury

and (b) shall set forth (i) the nature and extent of the petitioner’s right, title, or interest in

the Subject Property; (ii) the time and circumstances of the petitioner’s acquisition of the

right, title, or interest in the Subject Property; and (iii) any additional facts supporting the

petitioner’s claim and the relief sought.

       Pursuant to 21 U.S.C. § 853(n)(7), the United States shall have clear title to the

Subject Property following the Court’s disposition of all third-party interests or, if none are

asserted, following the expiration of the period provided in 21 U.S.C. § 853(n)(2) for the

filing of third-party petitions.


                                                3
      The Court shall retain jurisdiction to enforce and amend this Order as necessary

pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure.

      IT IS SO ORDERED this 9th day of September, 2019.




                                           4
